Citation Nr: 1703258	
Decision Date: 02/03/17    Archive Date: 02/15/17

DOCKET NO.  15-20 010	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake City, Utah


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD), on a substitute basis.


ATTORNEY FOR THE BOARD

M. G. Mazzucchelli, Counsel








INTRODUCTION

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The Veteran had active duty service from November 1944 to August 1966 and from August 1970 to February 1972.  The appellant is his surviving spouse.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2014 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Salt Lake City, Utah.

In December 2015, the Board remanded the Veteran's claim for additional development.  In January 2016, while the case was in remand status, the Veteran died.  In April 2016, the appellant was substituted in the claim.


FINDING OF FACT

The Veteran had unspecified anxiety disorder and unspecified depressive disorder were were etiologically the result of his active service.


CONCLUSION OF LAW

The criteria for service connection for unspecified anxiety disorder and unspecified depressive disorder have been met.  38 U.S.C.A. §§ 1110, 1131, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2015).



REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Substitution and Perfection of Appeal

At the time of his death, the Veteran had a pending appeal for entitlement to service connection for a psychiatric disorder, to include PTSD.  The Veteran died in January 2016, having perfected the appeal as to this claim, but prior to final adjudication.

Substitution in an appealed case requires a notice of disagreement to have been filed prior to the appellant's death.  38 U.S.C.A. § 5121A.  When a Veteran has claims pending at the time of his death, his surviving spouse may be paid periodic monetary benefits, which were due and unpaid, to which he was entitled at the time of his death based on existing ratings or decisions, or other evidence that was on file when he died.  38 U.S.C.A. § 5121; 38 C.F.R. § 3.1000.  The statute regarding accrued benefits claims was amended on October 10, 2008.  See Veterans' Benefits Improvement Act of 2008, Pub. L. No. 110-389, § 212 (2008).  Section 212 created a new statute, which provided that if a claimant died while a claim or appeal for any benefit under a law administered by VA was pending, a living person who would be eligible to receive accrued benefits due to the claimant may, not later than one year after the date of the death of the claimant, request to be substituted as the claimant for the purposes of processing the claim to completion.  See 38 U.S.C.A. § 5121A.  The new statute allows a person who could be considered an accrued benefits claimant to substitute for a deceased claimant to continue adjudication of the deceased claimant's claim.  The provisions of the new statute apply with respect to the claim of any claimant who dies on or after October 10, 2008.  See Pub. L. No. 110-389, § 212, 122 Stat. 4145, 4151 (2008). 

In this case, the Veteran died in January 2016 and the appellant filed a proper claim for substitution in April 2016, which was granted by the RO in April 2016.  Accordingly, the appellant has been substituted as the claimant for the purposes of the claim that was pending at the date of the Veteran's death.  38 U.S.C.A. § 5121A.

II.  Service Connection

Service connection may be established for disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service connection may also be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303 (d).  

The Veteran served in the Republic of Vietnam.  His awards and decorations include a Combat Infantryman Badge.  

The appellant contends that service connection is warranted for an acquired psychiatric disorder.  The record shows that the Veteran had reported difficulty sleeping due to dreams about Vietnam.  

The Veteran was afforded a VA examination in April 2014 by a VA psychologist who determined that the Veteran did not meet the diagnostic criteria for a diagnosis of PTSD or any other mental health diagnosis.  However, the examination report noted that the Veteran had various psychiatric symptoms, including recurrent, involuntary, and intrusive distressing memories of a traumatic event; irritable behavior and angry outbursts; sleep disturbance; depressed mood; anxiety; suspiciousness; chronic sleep impairment; mild memory loss; and impairment of short and long-term memory.  The VA examiner did not provide a rationale as to why the Veteran did not meet the diagnostic criteria for PTSD or any other psychiatric disability.  See Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998) (the failure of the physician to provide a basis for his/her opinion goes to the weight or credibility of the evidence). 

In December 2015, the Board found that, in light of the deficiencies in the April 2014 examination report, further examination was warranted.  Unfortunately, the Veteran died in January 2016 before the new examination could be conducted.  

In August 2016, the Board sought an opinion from a VHA mental health professional.  In an October 2016 opinion, a VA psychologist, following review of the record, stated that:

It is my opinion that, during the course of the appeal (i.e., since March of 2013), it is at least as likely as not that [the Veteran] did have a psychiatric disorder.  The initial PTSD examiner noted that [the Veteran] experienced at least two stressors which were adequate to support a diagnosis of PTSD; that he was experiencing recurrent, involuntary and intrusive distressing memories of the traumatic events; that he was experiencing sleep disturbance, irritable behavior, and angry outburst; depressed mood, anxiety, suspiciousness, mild memory loss and impairment of short- and long-term memory.  While it may be possible the Veteran did not fully meet the DSM V criteria for PTSD (please note that the C&P examination appears incomplete and deficient and does not provide a rationale as to why the appellant did not meet the diagnostic criteria for PTSD, although the fact that the patient did not seek medical treatment for his psychiatric symptoms may have affected the examiner's perception of [the Veteran]'s claim), it seems at least as likely as not that he would meet the criteria for unspecified anxiety disorder and/or unspecified depressive disorder.  These psychiatric disorders are likely related to, or had their onset during, the appellant's military service (Veteran served in the military during three wars- World War II, Korean War, Vietnam, and had earned a Combat Infantryman Badge).

As noted above, the Board finds that the April 2014 VA examiner's opinion is inadequate and thus not probative on the question of whether the Veteran had a psychiatric disorder related to his periods of active service.
The Board finds the October 2016 VA psychologist's opinion to be credible and probative as it was based on a full review of the evidentiary record and included a rationale for the opinion stated.  See Bloom v. West, 12 Vet. App. 185, 187 (1999) (the probative value of a physician's statement is dependent, in part, upon the extent to which it reflects "clinical data or other rationale to support his opinion").  

This medical opinion is further consistent with the Veteran's and the appellant's report of longstanding psychiatric symptoms.

In short, the Board finds that there is sufficient competent medical evidence to indicate that the Veteran had a psychiatric disability, diagnosed as unspecified anxiety disorder and unspecified depressive disorder, during the period of the appeal, and that there is a positive nexus between these psychiatric diagnoses and his combat service in Vietnam.  Therefore, all requirements needed to establish service connection for an acquired psychiatric disability have been met.  


ORDER

Service connection for unspecified anxiety disorder and unspecified depressive disorder is granted.



____________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


